Name: 94/749/EC: Council Decision of 10 November 1994 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  Europe
 Date Published: 1994-11-19

 Avis juridique important|31994D074994/749/EC: Council Decision of 10 November 1994 appointing a member of the Committee of the Regions Official Journal L 298 , 19/11/1994 P. 0040 - 0040 Finnish special edition: Chapter 1 Volume 3 P. 0204 Swedish special edition: Chapter 1 Volume 3 P. 0204 COUNCIL DECISION of 10 November 1994 appointing a member of the Committee of the Regions (94/749/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing the members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a member's seat has become vacant on the Committee of the Regions following the resignation of Mr Christoph Bergner, notified to the Council on 8 November 1994; Having regard to the proposal from the German Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Juergen Gramke is hereby appointed a member of the Committee of the Regions in place of Mr Christoph Bergner for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Brussels, 10 November 1994. For the Council The President U. SEILER-ALBRING (1) OJ No L 31, 4. 2. 1994, p. 29.